IN THE SUPREME COURT OF TENNESSEE
                            AT KNOXVILLE
                               January 10, 2017 Session

               STATE OF TENNESSEE V. RODNEY STEPHENS

             Appeal by Permission from the Court of Criminal Appeals
                      Criminal Court for Campbell County
                     No. 15070       E. Shayne Sexton, Judge


                 No. E2014-02514-SC-R11-CD – Filed June 16, 2017


We granted the State’s application for permission to appeal in this case in order to
determine whether the Court of Criminal Appeals erred in concluding that the evidence
was not sufficient to support the Defendant’s conviction of aggravated stalking. The
Court of Criminal Appeals reduced the Defendant’s conviction to misdemeanor stalking
after concluding that the State had not adduced sufficient evidence to establish that the
Defendant knowingly violated an order of protection. We hold that the Court of Criminal
Appeals misapplied the standard of review and so committed reversible error. Because
the proof was sufficient to support the jury’s determination that the Defendant had actual
knowledge of the order of protection issued against him on August 20, 2010, the evidence
is sufficient to support the Defendant’s conviction of aggravated stalking. Accordingly,
we reverse the judgment of the Court of Criminal Appeals and reinstate the trial court’s
judgment.

                    Tenn. R. App. P. 11 Appeal by Permission;
                Judgment of the Court of Criminal Appeals Reversed;
                     Judgment of the Trial Court Reinstated

JEFFREY S. BIVINS, C.J., delivered the opinion of the Court, in which CORNELIA A. CLARK,
SHARON G. LEE, HOLLY KIRBY, and ROGER A. PAGE, JJ., joined.

Herbert H. Slatery III, Attorney General and Reporter; Andrée S. Blumstein, Solicitor
General; Andrew C. Coulam, Assistant Attorney General; William Paul Phillips, District
Attorney General; and Leif E. Jeffers, Assistant District Attorney General, for the
appellant, the State of Tennessee.

Michael G. Hatmaker, Jacksboro, Tennessee, for the appellee, Rodney Stephens.
                                                OPINION

                               Factual and Procedural Background

       The Defendant, Rodney Stephens, was charged with one count of domestic assault
and one count of aggravated stalking. A jury acquitted the Defendant of the domestic
assault charge and convicted him of the aggravated stalking charge. The trial court
sentenced the Defendant to two years of incarceration, suspended to three years of
probation after sixty days of confinement. The Defendant appealed, and the Court of
Criminal Appeals concluded that the evidence was insufficient to support his conviction.
State v. Stephens, No. E2014-02514-CCA-R3-CD, 2016 WL 81386, at *10 (Tenn. Crim.
App. Jan. 6, 2016).1 Accordingly, the Court of Criminal Appeals reduced the
Defendant’s felony conviction to the misdemeanor conviction of stalking. Id. We
granted the State’s application for permission to appeal in order to determine whether the
Court of Criminal Appeals erred in concluding that the evidence was not sufficient to
support the Defendant’s conviction of aggravated stalking.

       At the Defendant’s jury trial, Jessica Stephens testified that she and the Defendant
married in 2004 and had two children together. On the evening of August 19, 2010, the
Defendant accosted her in her car as she was parked waiting to pick up a pizza.
According to Ms. Stephens, the Defendant banged on the driver’s side window, jerked
open the car door, and physically assaulted her. When the headlights of another vehicle
illuminated them, the Defendant backed away and she was able to close her door and
drive away. Ms. Stephens called the police and drove to a gas station. The Defendant
also drove to the gas station and verbally accosted Ms. Stephens inside the store. The
police arrived shortly thereafter, arrested the Defendant, and took the Defendant to jail.2

       The next morning, August 20, 2010, Ms. Stephens obtained an order of protection
against the Defendant. Later that morning, she received a phone call from the Sheriff’s
Department notifying her that the Defendant had been released. Ms. Stephens testified
that, during the phone call, she was told that the Defendant “had been served with his
order of protection.” Ms. Stephens identified a nine-page collection of documents that
contained a two-page application for an order of protection, a five-page document titled
“Petition for Orders of Protection” (“the Petition”), and a two-page document titled “Ex
Parte Order of Protection” (“the Order of Protection”). This collection of documents was
admitted into evidence as a single exhibit (“the Exhibit”). The Petition indicates that it
was personally served on the Defendant “on 20th, 2010 [sic] at 10:10 a.m.” by David
Goin. The Order of Protection was signed by a judge and was issued on August 20,
2010. The Order of Protection provides, inter alia, that the Defendant “shall not commit
       1
          One judge dissented from this conclusion. Stephens, 2016 WL 81386, at *10 (Easter, J.,
dissenting).
       2
           This is the conduct that formed the basis of the domestic assault charge.

                                                      2
or threaten to commit abuse, domestic abuse, stalking or sexual assault against [Ms.
Stephens] or [Ms. Stephens’] minor children” and that the Defendant “shall not
telephone, contact, or otherwise communicate with [Ms. Stephens], directly or
indirectly.” The “Return of Service” section of the Order of Protection is blank.

       Later during the day of August 20, 2010, Ms. Stephens and the Defendant had
another encounter. She testified that, as she was driving with her father to the residence
she shared with the Defendant, she passed the Defendant and the Defendant’s mother
“coming from the house.” When the two cars passed each other going in opposite
directions, the car in which the Defendant was riding “stopped and turned around in the
road and started following” the car that Ms. Stephens was in. The Defendant’s mother
was driving the other car, and the other car “actually attempted to block [her] in” at a
church. Ms. Stephens called the police, and the police arrived and arrested the
Defendant. She did not remember if the Defendant got out of the car during their
encounter.

       Around the first of September 2010, Ms. Stephens was in the Verizon store paying
her bill when she heard a “banging noise.” When she turned to see the source of the
noise, she saw the Defendant “walking and hitting the window . . . telling [her] to come
outside.” Ms. Stephens remained in the store. She stated that the Defendant’s actions
scared her. The police arrived and arrested the Defendant.

       Later in September 2010, after Ms. Stephens had moved to a different residence,
she saw the Defendant driving up and down the road in front of her house. Ms. Stephens
and her daughter were in the front yard. She stated that the Defendant “cuss[ed]” at her,
“flipped [her] off,” and yelled at her daughter that “he was gonna get her.” Ms. Stephens
took her daughter into the house. She saw the Defendant drive around “one or two more
times.” After she no longer saw him, she left to drive to her grandmother’s house. As
she was pulling into a gas station, she saw the Defendant behind her. The Defendant
circled her vehicle and then stopped “[o]n the other side” of the gas station. Ms.
Stephens called 911 and “took off.”

       Ms. Stephens added that, while she was at the gas station, the Defendant called her
cell phone from a number she did not recognize. When she answered, the Defendant told
her that he was going to hurt her and that she would “pay for this.” Ms. Stephens
emphasized that she was afraid of the Defendant.

       Dustin Leper testified that he assisted Ms. Stephens in the Verizon store where he
worked in September 2010. He recalled someone motioning at the window from outside
for Ms. Stephens to come outside and that Ms. Stephens became very nervous. Mr.
Leper noticed that Ms. Stephens’ hands were shaking badly. Mr. Leper called 911 and
the police arrived and arrested the person who had motioned to Ms. Stephens.


                                            3
       Jeffrey McMann testified that he began dating Ms. Stephens in late September or
early October 2010. He knew the Defendant only as Ms. Stephens’ ex-husband.

       Deputy Ken Daugherty of the Campbell County Sheriff’s Department responded
to the August 20 incident involving the Defendant’s riding in his mother’s car. Deputy
Daugherty testified that he asked the Defendant “if he had his order of protection with
him.” According to Deputy Daugherty, the Defendant “actually had the paperwork with
him” and showed it to the deputy. The prosecutor then handed Deputy Daugherty the
Exhibit and asked him if he had “seen that document before.” Deputy Daugherty
responded, “It does look familiar to me, but one of my primary jobs is to serve orders of
protection.” Asked if the Defendant had denied knowing about the Order of Protection,
Deputy Daugherty stated, “He didn’t.” Nor, according to Deputy Daugherty, did the
Defendant “act surprised to find it in his . . . possession.”

        The Defendant testified and acknowledged that he approached Ms. Stephens as
she sat in her car near the pizza parlor on August 19, 2010. He stated that he spoke with
her through the car window, which was partially down. He stated that he did not open
the car door and that he did not touch Ms. Stephens. When she called the police, he left.
When he later pulled into the Exxon, he saw her car. He went into the store and called
her a liar. He was subsequently arrested and taken to jail for the night. Asked if he was
“served with a petition for order of protection while [he was] in jail,” the Defendant
testified, “I really don’t know if I was. I believe I was served with a—something. I was
served with some—I don’t know. Yeah, I don’t know if it’s an actual order of protection
or what it was, but I was served with something.”

       The next day (August 20), his mother came and made his bail, and he left with her.
She drove him to his residence because he thought his truck had been towed there. When
he learned that his truck was not at his residence, they turned around and headed back
toward town. As they were driving back toward town, they passed Ms. Stephens and Mr.
McMann driving together in Mr. McMann’s truck.3 The Defendant stated that he was
calling the police trying to locate his truck. The police arrived and arrested him and took
him back to jail.

        The Defendant testified that he filed for divorce from Ms. Stephens on August 24,
2010.




        3
          Ms. Stephens’ and the Defendant’s testimony differed on whom Ms. Stephens was riding with
on this occasion.

                                                4
       The Defendant stated that, on September 1, 2010, he pulled into the Verizon
parking lot where he saw Mr. McMann. The Defendant stated that he did not see Ms.
Stephens in the store and that he “went to approach to talk to Jeff McMann.” He and Mr.
McMann “had an exchange of words” outside the store in the parking lot for several
minutes. The Defendant did not see Ms. Stephens until she came out of the store after the
police arrived.

      The Defendant testified that, beginning on September 20, 2010, he was in
Alabama working. He stated that he did not know where Ms. Stephens was living at that
time. He remained in Alabama “a few months” working.

      On cross-examination, the Defendant denied banging on the windows at the
Verizon store.

      Also during cross-examination, the following colloquy took place:

             Q. And you knew when you left the jail [on August 20, 2010] that
      there was an order telling you not to have any contact with your wife, right?

             A. When I left the jail?

             Q. Right.

             A. Yeah.

             Q. When you left out of the [sic] here on August the 20th, you knew
      about this order, right? Somebody had served that on you and gave you a
      copy of it even, right?

             A. Uh-huh (yes).

            Q. In fact, you had it with you a few minutes later when the officer
      stopped you?

             A. Yes, sir.

             Q. And told him about it and showed it to him?

             A. Yes, sir.

             ....



                                           5
              Q. And you’re not here—you’re not trying to tell the folks on this
       jury that you didn’t know that you were not allowed to have contact with
       [Ms. Stephens], right? I mean, I just want to make—you knew that there
       was an order of protection, right?

              A. Yes, sir.

       On the basis of this proof, the jury acquitted the Defendant of domestic assault and
convicted him of aggravated stalking. The Defendant appealed, asserting that the proof
was not sufficient to support his aggravated stalking conviction. The Court of Criminal
Appeals agreed. The State timely filed its application for permission to appeal, which we
granted in order to determine whether the Court of Criminal Appeals erred in reducing
the Defendant’s conviction from aggravated stalking to misdemeanor stalking on the
basis of insufficient evidence.

                                    Standard of Review

       Our standard for reviewing the sufficiency of the evidence underlying a criminal
conviction is well-established. First, we examine the relevant statute(s) in order to
determine the elements that the State must prove to establish the offense. See, e.g., State
v. Smith, 436 S.W.3d 751, 761–65 (Tenn. 2014) (conducting statutory interpretation of
offense’s elements before conducting sufficiency review). Next, we analyze all of the
evidence admitted at trial in order to determine whether each of the elements is supported
by adequate proof. See, e.g., id. at 764-65. In conducting this analysis, our inquiry is
“whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R.
App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or jury
shall be set aside if the evidence is insufficient to support the findings of guilt . . . beyond
a reasonable doubt.”).

        After a jury finds a defendant guilty, the presumption of innocence is removed and
replaced with a presumption of guilt. State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992)
(citing State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973)). Consequently, the defendant
has the burden on appeal of demonstrating why the evidence is insufficient to support the
jury’s verdict. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

       We, as an appellate court, do not weigh the evidence anew. Evans, 838 S.W.2d at
191. Rather, “a jury verdict, approved by the trial judge, accredits the testimony of the
witnesses for the State and resolves all conflicts” in the testimony in favor of the State.
State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). Thus, “the State is entitled to the
strongest legitimate view of the evidence and all reasonable or legitimate inferences
which may be drawn therefrom.” Id. This “standard of review ‘is the same whether the

                                               6
conviction is based upon direct or circumstantial evidence.’” State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn.
2009)).

                                          Analysis

       The crime of aggravated stalking is defined as follows:

              A person commits aggravated stalking who commits the offense of
       stalking as prohibited by subsection (b), and . . . [a]t the time of the offense,
       was prohibited from making contact with the victim under a restraining
       order or injunction for protection, an order of protection, or any other court-
       imposed prohibition of conduct toward the victim or the victim’s property,
       and the person knowingly violates the injunction, order or court-imposed
       prohibition.

Tenn. Code Ann. § 39-17-315(c)(1)(E) (2010) (emphasis added). It is the final statutory
element, whether the Defendant “knowingly” violated the Order of Protection, that is at
issue in this case.

       The offense of stalking set forth in the referenced subsection (b), in turn, is defined
as follows: “A person commits an offense who intentionally engages in stalking.” Id. §
39-17-315(b)(1). The statutory term “stalking”

       means a willful course of conduct involving repeated or continuing
       harassment of another individual that would cause a reasonable person to
       feel terrorized, frightened, intimidated, threatened, harassed, or molested,
       and that actually causes the victim to feel terrorized, frightened,
       intimidated, threatened, harassed, or molested[.]

Id. § 39-17-315(a)(4). The statutory term “course of conduct” “means a pattern of
conduct composed of a series of two (2) or more separate noncontinuous acts evidencing
a continuity of purpose.” Id. § 39-17-315(a)(1). The statutory term “harassment”

       means conduct directed toward a victim that includes, but is not limited to,
       repeated or continuing unconsented contact that would cause a reasonable
       person to suffer emotional distress, and that actually causes the victim to
       suffer emotional distress. Harassment does not include constitutionally
       protected activity or conduct that serves a legitimate purpose[.]

Id. § 39-17-315(a)(3). And, the statutory term “emotional distress” “means significant
mental suffering or distress that may, but does not necessarily, require medical or other


                                              7
professional treatment or counseling.” Id. § 39-17-315(a)(2). Finally, the statutory term
“knowingly” is defined as follows:

             “Knowing” refers to a person who acts knowingly with respect to the
      conduct or to circumstances surrounding the conduct when the person is
      aware of the nature of the conduct or that the circumstances exist. A person
      acts knowingly with respect to a result of the person’s conduct when the
      person is aware that the conduct is reasonably certain to cause the result.

Id. § 39-11-302(b) (2010).

      Assessing the evidence before it in light of these statutes, the Court of Criminal
Appeals initially held as follows:

             The relevant time period for the aggravated stalking count is August
      20 to September 26, 2010. Viewed in the light most favorable to the State,
      the evidence shows that the Defendant repeatedly engaged in conduct that
      would cause a reasonable person to be terrorized, frightened, intimidated,
      threatened, or harassed and that Ms. Stephens was actually terrorized,
      frightened, intimidated, threatened, or harassed. A short period of time
      after the Defendant was released from jail on August 20, he was a
      passenger in a car driven by his mother which turned around to follow Ms.
      Stephens, who testified that the car in which the Defendant rode attempted
      to block her. On September 1, the Defendant went to a Verizon store where
      Ms. Stephens was a customer, banged on a window, and yelled and
      gestured for her [to] come outside. On September 26, the Defendant
      repeatedly drove past Ms. Stephens’s house, made threats and an obscene
      gesture, called her repeatedly and threatened to hurt her, and circled around
      the convenience store to which she went after the Defendant’s conduct at
      her house. Regarding the Defendant’s intent, the record reflects that he
      knew when he was released from jail on August 20 that the victim had
      attempted to obtain an order of protection prohibiting him from contacting
      her. The record also reflects that on August 20, the Defendant showed
      Deputy Daugherty a document relevant to the order of protection. These
      facts show the Defendant’s knowledge of Ms. Stephens’s desire not to have
      any contact with him and, thereby, his intent to engage in conduct that
      constituted the offense of stalking.

Stephens, 2016 WL 81386, at *8. We agree with this analysis of the evidence.

       However, the Court of Criminal Appeals then determined that the evidence was
not sufficient to demonstrate that the Defendant knowingly violated the Order of
Protection so as to elevate the stalking offense to aggravated stalking:

                                           8
              The Ex Parte Order of Protection itself does not reflect that the
      Defendant was aware of the order’s existence and its contents. The Petition
      for Orders of Protection reflects service on the Defendant by Officer Goin,
      who did not testify. Although Deputy Daugherty testified that the
      Defendant had a copy of an order of protection, Deputy Daugherty’s
      identification of the document the Defendant showed him was not precise.
      We cannot determine from the record before us whether Deputy Daugherty
      identified the Petition for Orders of Protection or the Ex Parte Order of
      Protection, both of which were included in the exhibit he was shown. The
      Defendant’s testimony supports a conclusion that he was given a document
      at the jail, but he did not know what the document was. He said this
      document was the same one he showed Deputy Daugherty later that day.
      We acknowledge that the Defendant affirmed on cross-examination that he
      was aware on August 20 of an order of protection.

             Resolving the question of whether the Defendant was actually aware
      of the order of protection is essential to determining whether the Defendant
      possessed a knowing mens rea to violate the order. We are troubled by the
      multi-document exhibit, the record’s lack of clarity relative to Deputy
      Daugherty’s identification of which document the Defendant showed him;
      the exhibit showing on its certificate of service that the document the
      Defendant received was the Petition for Orders of Protection, not the Ex
      Parte Order of Protection; and the Defendant’s testimony that he showed
      Deputy Daugherty the same document on August 20 that the Defendant had
      received earlier that day at the jail.

             Upon review, we conclude that a rational trier of fact could not
      conclude beyond a reasonable doubt that the Defendant possessed the
      culpable mental state of knowingly violating an order of protection.
      Although the record contains evidence the Defendant knew about the Ex
      Parte Order of Protection, the record also contains evidence the only
      document served on the Defendant was the Petition for Orders of
      Protection. Even when viewed in the light most favorable to the State, the
      evidence does not establish beyond a reasonable doubt that the Defendant
      knowingly violated the order. For this reason, the Defendant’s conviction
      of aggravated stalking by knowingly violating an order of protection was
      improper.

Id. at *9–10. One member of the court’s panel dissented from this conclusion. Id. at *10
(Easter, J., dissenting).




                                           9
       In our view, the majority of the Court of Criminal Appeals panel erred by
reweighing the evidence rather than properly applying the standard of review. This Court
recently reiterated “the distinction between assessing the weight of the evidence and
assessing the sufficiency of the evidence.” State v. Ellis, 453 S.W.3d 889, 898 (Tenn.
2015). We recognized that

       “[d]ifferent considerations are present in each. In evaluating the legal
       sufficiency of the evidence, the judge determines whether all the necessary
       elements of the offense have been made out, whether the defendant’s
       identity has been established and whether the proof demonstrates the
       existence of a valid defense. In doing so, the court is required to view the
       evidence in the light most favorable to the verdict, giving the prosecution
       the benefit of all inferences reasonably to be drawn from the evidence . . . .”

Id. at 899 (quoting State v. Johnson, 692 S.W.2d 412, 415 (Tenn. 1985) (Drowota, J.,
dissenting)).

       In contrast to an appellate court’s review of the sufficiency of the evidence after
judgment has been entered, a trial court assesses the weight of the evidence before it
enters judgment on a jury verdict of guilt. See State v. Moats, 906 S.W.2d 431, 433
(Tenn. 1995) (recognizing that “in a criminal case ‘it is the duty of the trial judge to
consider the weight of the evidence and determine whether or not it establishes . . . guilt
beyond a reasonable doubt’”) (quoting Manning v. State, 292 S.W. 451, 457 (Tenn.
1927)). In this respect, the trial judge is acting as the “thirteenth juror,” id., and has the
authority to “grant a new trial . . . if it disagrees with the jury about the weight of the
evidence,” Tenn. R. Crim. P. 33(d). The reasons underlying the thirteenth juror rule are
well-established:

       “the circuit judge hears the testimony, just as the jury does, sees the
       witnesses, and observes their demeanor upon the witness stand; that, by his
       training and experience in the weighing of testimony, and the application of
       legal rules thereto, he is especially qualified for the correction of any errors
       into which the jury by inexperience may have fallen, whereby they have
       failed, in their verdict, to reach the justice and right of the case, under the
       testimony and the charge of the court; that, in our system, this is one of the
       functions the circuit judge possesses and should exercise—as it were, that
       of a thirteenth juror. So it is said that he must be satisfied, as well as the
       jury; that it is his duty to weigh the evidence, and, if he is dissatisfied with
       the verdict of the jury, he should set it aside.”

Moats, 906 S.W.2d at 433 (quoting Cumberland Tel. & Tel. Co. v. Smithwick, 79 S.W.
803, 804 (Tenn. 1904)).


                                             10
       As we recognized in Ellis,

               “An inquiry into the weight of the evidence is entirely different
       [from an assessment of its sufficiency]. The trial judge does not have to
       view the evidence in the light most favorable to the prosecution; he may
       weigh the evidence himself as if he were a juror and determine for himself
       the credibility of the witnesses and the preponderance of the evidence. As
       the Eighth Circuit stated in United States v. Lincoln, 630 F.2d 1313 (8th
       Cir. 1980), even if the trial judge concludes that ‘despite the abstract
       sufficiency of the evidence to sustain the verdict, [that] the evidence
       preponderates sufficiently heavily against the verdict that a serious
       miscarriage of justice may have occurred, [he] may set aside the verdict,
       grant a new trial, and submit the issues for determination by another jury.’
       Id. at 1319.”

Ellis, 453 S.W.3d at 899 (quoting Johnson, 692 S.W.2d at 415 (Drowota, J., dissenting))
(first alteration added). The trial judge is in a position to weigh the evidence because he
or she was present for the testimony and so had an opportunity to determine credibility.
A trial judge’s position is in stark contrast to an appellate judge’s, whose review of the
case is limited to the cold written record of the trial. Indeed, “[a]ppellate courts are ill-
suited . . . to assess whether the verdict is supported by the weight and credibility of the
evidence.” Moats, 906 S.W.2d at 435.

        The Court of Criminal Appeals in this case listed all of the pieces of proof relevant
to the Defendant’s knowledge of the Order of Protection and became “troubled” by the
ambiguity surrounding the Exhibit (because it contained multiple documents), Officer
Daugherty’s testimony, and the fact that there was no return of service noted on the Order
of Protection. However, as the Court of Criminal Appeals specifically noted, the
Defendant himself testified that he had been given a copy of the Order of Protection
when he left the jail on August 20 and that he “knew that there was an order of
protection.” The Defendant also acknowledged that he knew he was prohibited from
having any contact with Ms. Stephens. The Court of Criminal Appeals’ conclusion that
this testimony was inadequate to support the “knowingly violated” element of the offense
resulted from the court’s inappropriate comparison of some ambiguous proof with the
Defendant’s own specific admission that he knew about the Order of Protection and its
contents. In so doing, the Court of Criminal Appeals committed reversible error.

       Additionally, the majority decision by the intermediate appellate court could be
construed as requiring the State to prove a completed return of service notation on an
order of protection, or to adduce testimony from the serving officer, in order to establish
the crime of aggravated stalking. The crime of aggravated stalking does not require proof
that the order of protection was technically served on the defendant. The crime of
aggravated stalking requires only that the defendant “knowingly violate[d]” the order of

                                             11
protection. The trier of fact may find that a defendant has knowingly violated an order of
protection when the State adduces sufficient proof to establish, beyond a reasonable
doubt, that the defendant had actual knowledge of the order and that his conduct is in
violation of the order. No proof that the order has been technically served on the
defendant is necessary to establish this element of the crime.4

       We hold that, viewed in the light most favorable to the State, the Defendant’s
specific testimony that he knew about the Order of Protection and that it prohibited him
from having contact with Ms. Stephens was legally sufficient to support the jury’s
determination that the Defendant knowingly violated the Order of Protection, regardless
of any ambiguity surrounding other aspects of the State’s proof on this issue.
Accordingly, we hold that the evidence is sufficient to support the Defendant’s
conviction of aggravated stalking.5

                                             Conclusion

      We reverse the judgment of the Court of Criminal Appeals that reduced the
Defendant’s conviction to misdemeanor stalking and reinstate the trial court’s judgment
of conviction designating the Defendant guilty of one count of aggravated stalking.



                                                ________________________________
                                                JEFFREY S. BIVINS, CHIEF JUSTICE




        4
          However, when the prosecution has proof that an order of protection was served on the
defendant, such proof would be helpful to the trier of fact.
        5
         Because we hold that the proof is sufficient to support the jury’s conclusion that the Defendant
had actual knowledge of the Order of Protection, we need not address the State’s argument that the
aggravated stalking statute requires only constructive notice.

                                                   12